Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-14, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/22.
The traversal is on the ground(s) that the independent or distinct spies are merely options described in the specification and claims.  This is not found persuasive because since these options are not obvious variant and it would be a serious burden to search and examine these options.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, defines a second container body, this is a double inclusion error. The container was already defined in claim 1.  Other occurrences should be referred to as –the- or –said- or similar reference. 
Claim 2, recites the limitation "the portable trash/recycling container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, recites the limitation "the cover" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter (USPN 5,749,486).
With respect to claim 1, Porter shows a method (normal use of the apparatus) of providing a portable work surface on top of a container (14), the method comprising: positioning a portable work area apparatus (10) having a work area on top above a top portion of a container (14) having a container body defining a cavity (inside the can) for receiving storable items through an opening defined by a top end of the container body, the portable work area apparatus having a body having a top portion (16) and an opposing bottom portion (26), the top portion having an outer edge (28) and a top 
	With respect to claim 3, Porter shows wherein the positioning includes selectively engaging of two or more extension features (22,44,46) of the engagement feature of the downward extending feature with the outer lip (36A) of at least two opposing sides (left side and right side) of the top end of the container body (14).  
With respect to claim 4, Porter shows wherein the two or more extension features are configured for selective engagement with the outer lip (36A) of the container body and configured for selectively engaging by an engaging process selected from the group consisting of: (a) engaging (“engage” is such a broad term) the with two or more inner walls proximate to the top end of the container body; (b) engaging with two or more outer walls proximate to the top end of the container body; (c) abutting with a top edge of the top end of the container body; (d) enclosing the top end of the container body; and (e) engaging with the container cover that is placed to enclose the top end of the container body and selectively seal the cavity defined thereby.  (Engaged is so broad that the Porter reference meets all of the claimed states a-e)

With respect to claim 6, Porter shows the enclosing of the top end of the  container body includes enclosing the container cover with the skirt (22) that is dimensioned for enclosing an outer periphery of the top end of the container body (14) including the container cover (10).
Allowable Subject Matter
Claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736